        Case 4:20-cv-00283-JM-PSH Document 9 Filed 05/26/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION
CLIFFORD WHITE JR.                              PLAINTIFF
ADC #145996

v.                              No: 4:20-cv-00283 JM-PSH


CAGNEY JARROD PICKETT, et al.                                         DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Partial Recommendation submitted by

United States Magistrate Judge Patricia S. Harris. No objections have been filed. After carefully

consideration, the Court concludes that the Proposed Findings and Partial Recommendation should

be, and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT White’s excessive force and retaliation claims

against defendant Pickett in his individual capacity will proceed and that all other claims are

dismissed without prejudice for failure to state a claim upon which relief may be granted.

       DATED this 26th day of May, 2020.




                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
